Citation Nr: 9902883	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  98-00 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an earlier effective date for grant of service 
connection for bilateral hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel

INTRODUCTION

The veteran had active service from November 1972 to November 
1974.

This appeal arises from a June 1997 rating decision at the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland Oregon.

This case was previously before the Board in May 1998 at 
which time it was remanded for further development.  Those 
actions are complete now and the case is properly before the 
Board for adjudication upon the merits.

The Board notes that the veteran raised the issue or clear 
and unmistakable error (CUE) regarding the denials of service 
connection for his bilateral hearing loss and tinnitus in 
December 1996 and January 1997 statements.  The RO noted in 
its May 1997 rating decision that on the basis of CUE, 
service connection for bilateral hearing loss and tinnitus 
was granted.  The RO noted that the CUE occurred in the 
February 1996 rating action, when the RO failed to consider 
Hensley v. Brown, 5 Vet. App. 155 (1993).  It is unclear to 
the Board if the May 1997 rating determination satisfies the 
veteran's request for review for CUE.  The RO is requested to 
seek clarification from the veteran as to the proper basis of 
his CUE claim and develop the claim, if appropriate.


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veterans appeal has been obtained.

2. The RO received the veterans original claim for bilateral 
hearing loss disability compensation in November 1974.

3. By a December 1974 rating action, entitlement to service 
connection for bilateral hearing loss was denied.  The 
veteran did not perfect the appeal within the applicable time 
period.  

4.  The RO advised the veteran that new and material evidence 
had not been submitted in a letter of September 1976.  No 
timely appeal was filed and the determination became final.

5. The RO received the veterans original claim for tinnitus, 
claimed as ringing in the ears, compensation in September 
1976.

6. In a September 1976 letter, the RO advised the veteran of 
the evidence necessary to support his claim; he did not 
respond within one year after the date of request and the 
claim was considered abandoned.  

7. On January 31, 1996, the RO received the veterans 
informal claim to reopen the issues of entitlement to service 
connection for bilateral hearing loss and tinnitus.


CONCLUSIONS OF LAW

1.  An effective date earlier than January 31, 1996, for the 
grant of service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.151, 3.155, 3.400(q)(ii) (1998).

2.  An effective date earlier than January 31, 1996, for the 
grant of service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.158 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Review of the record shows that the veteran separated from 
recognized service in November 1974.  The record then shows 
that in November 1974, the RO received the veterans 
application for entitlement to service connection for hearing 
loss.  In a December 1974 decision, the RO denied the 
veterans claim of entitlement to service connection for 
bilateral high frequency hearing loss.  The veteran did not 
file a timely notice of disagreement.   

In September 1976, the veteran submitted a statement to the 
RO wherein he stated that his hearing problems and ringing in 
his ears was constant since 1973.  He requested a VA 
examination.  In addition, the veteran submitted a VA Form 
21-526, original claim application.  

In September 1976, the RO determined that no new and material 
evidence had been submitted to reopen the previously denied 
claim for service connection for bilateral hearing loss.  The 
RO referenced the veterans claim for service connection for 
tinnitus, claimed as ringing in the ears.  The RO did not 
make a determination as to whether service connection for 
tinnitus was plausible.  The RO did, however, request that 
the veteran submit additional evidence which reflected that 
the present tinnitus was incurred in or aggravated by 
service.  The veteran failed to submit any additional 
evidence in support of either claim.   

On January 31, 1996, the veteran sought to reopen his claim 
for service connection for bilateral hearing loss.  He 
submitted a detailed statement describing his bilateral 
hearing loss and tinnitus since service.  He also submitted 
private medical evidence dated from September 1989 to May 
1995, which reflected treatment for bilateral hearing loss.

In a February 1996 rating action, the RO determined that no 
new and material evidence to reopen the veterans claim for 
service connection for bilateral hearing loss had been 
presented and denied service connection for tinnitus.  The 
veteran filed a timely notice of disagreement (NOD) and a 
Statement of the Case (SOC) was issued.  

In a December 1996 statement to the RO, the veteran reported 
that he wished to cancel his NOD regarding the February 1996 
decision.  The veteran submitted two lay affidavits along 
with his statement, which reflected bilateral hearing loss 
since service.

In December 1996 and January 1997 statements the RO, the 
veteran stated that he wished to pursue a clear and 
unmistakable error (CUE) claim with regard the earlier 
denials of service connection for bilateral hearing loss and 
tinnitus.  In a December 1996 rating action, the RO continued 
the denials of new and material evidence to reopen the claims 
for service connection for bilateral hearing loss and 
tinnitus.  
In February 1997, the veteran filed an NOD regarding the 
December 1996 rating action and an SOC was issued by the RO.  

In March 1997, the veteran submitted additional private 
medical evidence of treatment for bilateral hearing loss.

During a March 1997 VA audiological examination, the veteran 
reported a history of military noise exposure as a radio 
operator.  He described his bilateral hearing loss as 
longstanding and moderately severe.  He also, reported 
constant bilateral tinnitus.  He denied any post-service 
occupational noise exposure.  After examination, the 
examiner's conclusions were bilateral essentially moderately 
severe precipitously high frequency sensorineural hearing 
loss.

In a May 1997 rating action, the RO granted service 
connection for bilateral hearing loss and assigned a 
noncompensable disability evaluation effective January 31, 
1996 and granted service connection for tinnitus and assigned 
a 10 percent disability evaluation effective January 31, 
1996.

In June 1997, the veteran filed a claim for an earlier 
effective date for his service-connected bilateral hearing 
loss and tinnitus.  He stated that the proper effective date 
of service connection for his bilateral hearing loss and 
tinnitus should be November 15, 1974, the dated of his 
original claim.  In a June 1997 decision, the RO denied 
entitlement to an earlier effective date for service 
connection for bilateral hearing loss and tinnitus.  The 
veteran filed a timely NOD in June 1997 and an SOC was 
issued.  The veteran perfected his appeal in December 1997 
and the case was forwarded to the Board for review.

In a May 1998 Remand, the Board requested that the RO conduct 
further development and afford the veteran a hearing.

In July 1998, the veteran testified at this RO hearing that 
his initial claim was filed at the same time he was 
discharged from service.  He stated that he was not afforded 
a VA examination of his hearing or ears at the time of his 
initial denial of his claims in 1974.  He stated that he 
suffered from tinnitus throughout his military service and 
constantly thereafter.  He reported that during service his 
military occupational specialty (MOS) was as a radio 
operator.  He described exposure to great amounts of noise.  
He stated that he was unable to wear hearing protection 
because he could not hear radio transmissions.  He stated 
that he pursued his claims for hearing loss and ringing in 
the ears after service but was not afforded a VA examination 
of his hearing loss and tinnitus for twenty years.  He 
reported that he worked as a mechanic after service and was 
not exposed to noise.  He stated that he presently wore 
hearing aides.

In his September 1998 decision, the Hearing Officer denied 
entitlement to an earlier effective date for service 
connection for bilateral hearing loss and tinnitus.  The case 
was subsequently forwarded to the Board for review upon the 
merits.

With regard to the veterans contentions that he is entitled 
to an effective date prior to January 31, 1996, the law 
provides that unless specifically provided otherwise, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application thereof.  38 U.S.C.A. § 5110.

Pursuant to 38 C.F.R. § 3.400(q)(ii), with regard to new and 
material evidence, the effective date of VA disability 
compensation benefits for a claim received after a final 
disallowance is the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  See 38 U.S.C.A. 
§ 5110(a)(i); 38 C.F.R. § 3.400(q)(ii).

When a claim is disallowed by the RO and the veteran fails to 
perfect an appeal within the applicable period; his claim 
becomes final.  38 U.S.C.A. § 7105(d)(3). When a claim 
becomes final, the claim will not thereafter be reopened or 
allowed, except upon the submission of new and material 
evidence with respect to that claim. 38 U.S.C.A. §§ 5108, 
7105(d)(3).  Previous determinations, which are final and 
binding, will be accepted as correct in the absence of clear 
and unmistakable error. Where the evidence establishes such 
error, the prior decision will be reversed or amended. 38 
C.F.R. § 3.105(a).

Accordingly, the December 1974 decision denying entitlement 
to service connection for bilateral hearing loss and the 
September 1976 with regard to submission of new and material 
evidence are final and binding, and the veteran cannot 
receive entitlement to an effective date prior to the ROs 
January 1996 decision.

Subsequent to December 1974, the RO advised the veteran in 
September 1976 that he had not submitted new and material 
evidence to reopen the claim.  Thereafter, the record clearly 
shows that the RO received the veterans informal claim for 
entitlement to service connection for bilateral hearing loss 
on January 31, 1996.  As noted above, for pursuant to 38 
C.F.R. § 3.400(q)(ii), with regard to new and material 
evidence, the effective date of VA disability compensation 
benefits for a claim received after a final disallowance is 
the date of receipt of the new claim or the date entitlement 
arose, whichever is later. 38 C.F.R. § 3.400(q)(ii).  On 
January 31, 1996, the RO received the veterans informal 
claim, which expressed his desire to reopen the issue of 
entitlement to service connection for bilateral hearing loss.  
There is no other competent evidence of record indicating 
that the veteran wished to pursue a claim for service 
connection prior to this date.  As a result of the foregoing, 
establishing an effective date prior to January 31, 1996 is 
not warranted.  The record clearly shows that the RO 
initially received the veterans claim to reopen the prior 
final disallowance for bilateral hearing loss on January 31, 
1996 and not prior to that date.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400(q)(ii).

Pursuant to 38 C.F.R. § 3.158, when evidence requested in 
connection with a claim to reopen is not furnished within one 
year after the date of the request, the claim will be 
considered to have been abandoned; after the expiration of 
one year, further action will not be taken unless a new claim 
is received, and then, should the right to benefits finally 
be established based on such evidence, compensation shall not 
commence earlier than the date of filing the new claim.

In this case, the record clearly shows that in September 
1976, the RO received the veterans claim for service 
connection for tinnitus, claimed as ringing in the ears.  The 
record shows that the veteran was advised of the necessary 
evidence required to develop his claim for tinnitus in 
September 1976. 

Since the veteran failed to furnish the evidence requested in 
September 1976, regarding his claim for service connection 
for tinnitus, within one year after the date of the request, 
the claim was considered to have been abandoned.  As such, 
after the expiration of one year, further action could not 
have be taken unless a new claim was received, and then, when 
the right to benefits was finally established based on such 
evidence, compensation could not commence earlier than the 
date of filing the new claim, January 31, 1996.

The Board recognizes the veterans contentions that the 
effective date should be the date of the initial filing of 
the application for service connection for bilateral hearing 
loss in November 1974.  Nevertheless, for the reasons 
discussed above, because the record shows that the December 
1974 and subsequently September 1976 decisions are final and 
that the RO received the veterans new informal claims on 
January 31, 1996, the proper effective date is the date of 
receipt of his claims to reopen the previous denials (January 
31, 1996). See 38 C.F.R. §§ 3.158, 3.400(q)(ii). Accordingly, 
the veterans claims for entitlement to earlier effective 
dates are denied.



ORDER

Entitlement to an effective date earlier than January 31, 
1996 for the grant of service connection for bilateral 
hearing loss and tinnitus is denied.

		
	V. L. Jordan 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date, which appears on the face of this decision, constitutes 
the date of mailing and the copy of this decision, which you 
have received, is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
